





CITATION:
R.
          v. Hagen, 2011 ONCA 749



DATE: 20111130



DOCKET: C53287



COURT OF APPEAL FOR ONTARIO



Feldman, Simmons and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



David Hagen



Appellant



Robin Parker, duty counsel



Susan Ficek, for the respondent



Heard and released orally:
November 16, 2011



On appeal from the sentence imposed
          by Justice Frederic M. Campling of the Ontario Court of Justice on June 16,
          2010.



ENDORSEMENT



[1]

The appellant committed a group of extremely serious offences on
    September 13, 2009.  He was on his way to commit arson with two glass bottles
    containing flammable liquid, also with a stolen sawed-off shotgun and
    ammunition.  When stopped by police, he struck one of the officers, attacked
    him with a shotgun, then pointed the shotgun and threatened to kill the
    officer. In response, the officer shot the appellant, injuring him.

[2]

The shotgun was illegally sawed-off.  The appellant was on probation and
    was in breach of conditions not to possess firearms, to keep the peace and to
    be of good behaviour. He was also in breach of a weapons prohibition under s.
    110.

[3]

The appellant pled guilty to assault police, assault causing bodily harm,
    pointing a firearm, possession of a prohibited weapon with accessible
    ammunition, possession of a stolen firearm, possession of an incendiary device
    for the purpose of arson and two counts of breaching court orders.

[4]

The trial judge imposed a global sentence of 8 years 9 months less
    credit for pre-trial custody counted as 2:1, leaving a net sentence of 7 years
    3 months.  Duty counsel on behalf of the appellant submitted to this court that
    although the offence calls for a penitentiary sentence, the one imposed by the
    trial judge was too harsh for this offender. He has a significant record but
    his longest previous sentence was 2 years in the penitentiary.  Furthermore,
    the trial judge jumped the Crown submission of 6 years less 1 year of credit
    for pre-trial custody for a net sentence of 5 years.

[5]

In our view, where the trial judge intends to jump the Crown on sentence,
    particularly by a significant amount, as here, the judge should advise counsel
    and give them the opportunity to make submissions and provide further
    authorities, if so advised.

[6]

Although that was not done in this case, however, in our view, the significant
    sentence that the trial judge imposed was warranted in the circumstances.  The
    seriousness of an attack with a weapon on a police officer while on the way to
    commit arson cannot be minimized.  The fact that the appellant was breaching
    court orders at the time is also a significant aggravating factor.  In
    addition, the appellant has an unenviable record including prior convictions
    for forcible confinement and assault on his wife.

[7]

The trial judge reduced the sentence he intended to give to reflect counsels
    submissions and some mitigating factors.  However, we share his view of the
    seriousness of the offences and the need for a significant deterrent sentence.

[8]

In the result, leave to appeal sentence is granted but the appeal
    against sentence is dismissed.

Signed:           K. Feldman J.A.

Janet Simmons J.A.

David Watt J.A.


